﻿126. Mr. President, may I take this opportunity to congratulate you on your appointment to this very responsible office in this most important assembly of our international community. Whatever we may be inclined to say from time to time, the United Nations and the General Assembly represent a potential force for world stability and order in a sea of tension and continuing conflicts.
127.	I am aware, Mr. President, that because of our ability in this world community to move from conflict to conflict and to debate multiple conflicts which engage our attention and which must be resolved here, your task will become more demanding. I am sure, however, that you will do credit to the Assembly.
128.	Might it not be prudent for us here as Members to re-examine the purposes for which the United Nations was established in 1945? Has the time not come when we should examine the manner in which our nations have been endeavouring to promote those aims and objectives? We are none of us without faults—none of us as nations are paragons of virtue. Yet, what may really be important is the manner in which we accept our responsibility as Members and attempt to be supportive of those aims and objectives which are enshrined in the Charter of the United Nations.
129.	The world community is confronted with innumerable problems. To list them in order of priority for corrective action may be difficult, for there may be divergent views concerning this. Some may say that world economic recovery is the number one matter to be addressed since this will correct unemployment and bring about greater social justice. Others may hold the view that the violation of human rights—which are basic to ail mankind—is the first priority. Much can be said for these views. However, the most urgent priority is the achieving of nuclear disarmament. This is a recurrent theme because it is a grave problem. Ws cannot be satisfied today when we consider the tremendous stockpile of existing nuclear weapons. We cannot be satisfied because of the excessive danger which its mere existence poses to all mankind. So long as nuclear weapons exist, there will continue to be unacceptable risks which cannot be eliminated by a guarantee not to initiate the first strike. There is an urgent need for negotiations to contain, control and reduce the spread of nuclear weapons. To reach any agreement there must be the will on all sides to make concessions to achieve the reduction of existing stockpiles and, eventually, to eliminate the possession of nuclear weapons by all nations.
130.	Time is running out. It is inevitable that the longer these weapons of mass destruction exist the higher is the probability that an error of judgment may occur, with all its frightening consequences. No man can devise a system that is immune from en r. Can we continue to live 
in snug complacency in these circumstances? Must we be afraid to offend when to offend may mean the very survival of mankind? In a thermonuclear war there can be no truly safe part of the globe. Not even the most eminent scientists can predict what would be the cumulative effect upon mankind if nations began a senseless, irrational cross-delivery of nuclear missiles, each being fully aware that the other side could not survive that holocaust.
131.	To what end and for what purpose are these weapons kept? We are told that the terror of it all has kept this world safer, yet in spite of the terror there are more wars and conflicts on the international scene today than at any other time. There are conflicts in the Middle East, the Far East, Africa, Central America, South America, Northern Ireland, Afghanistan and elsewhere. It is as if war had now become an infectious international plague. Might it not be that that very terror, that false sense of the safety of the nuclear umbrella, gives a free hand for mischief in other, non-nuclear, areas? Because of this perverse sense of logic there is much to be said for the mutual effect that the terror of it all must have.
132.	For this reason, Saint Vincent and the Grenadines cannot responsibly advocate unilateral disarmament, which is a flirtation with disaster. Unilateral disarmament is an illogical prescription to cure a very serious and rival- ridden problem, since whichever nation puts itself in that position in this super-Power conflict will put itself at a distinct disadvantage. In such circumstances, whichever country did so would be psychologically weakened, whatever its relative strength in conventional weapons, and could be blackmailed.
133.	There must therefore be, instead of unilateral disarmament, a phased reduction and as far as practicable parity must be maintained during such reduction until all weapons are totally eliminated. This type of even balance would be a safeguard and would have a sobering effect on the continuous conflicts in human nature, in which love and hate coexist, in which fear of insecurity and belief in security dwell together, in which national interests and pride override prudence and even the desire for peace.
134.	I am convinced that we must collectively, every year, deal with this subject and project our concern in a positive manner in an earnest endeavour to awaken the consciousness of the Assembly—of all its Members—to the unreasoning imposition to which the international community, without having any say, is being subjected and over which it has no control.
135.	It is patently obvious that each of the super-Powers is in a no-win situation. It is patently obvious, therefore, that there must be some sensible degree of give and take. Both must reach an accommodation and both must show flexibility. It is not fear but reason which demands that.
136.	Last year, at the thirty-seventh session of the General Assembly [3.2n6f/neef/ng], I had hoped that the travail of Lebanon would by now be over, but the tension, turmoil, domestic strife and destruction of both life and property are as pervasive now as they were then. A small country is being torn apart not only because of domestic differences, but also because of external interference in the internal affairs of that country, which is a Member of this world body, albeit a small country and a weak one. Lebanon was once, although small, a rich and prosperous country in the Mediterranean with an international banking reputation. Today, this has been ended by strife. Granted that there are different interests to be served and beliefs to be harmonized and harnessed in the national interest, granted that within the society there are deep historic problems based on a concept of power-sharing with respect to the structure and composition of the
Government, but despite all this, if the people of Lebanon were left and encouraged to resolve their differences through the process of dialogue and not on the Held of battle, if the de facto partition of this small country were brought immediately to an end, and if, instead of arms to kill and destroy being provided, financial assistance were given to rebuild the shattered economy of the country and mend broken family lives, such action would be constructive, would further the peace process and would redound to the credit of all those who have made possible the present cease-fire.
137.	I believe we should give credit where it is due, and the Government of Saudi Arabia must be congratulated on the very positive and constructive role which it has played in bringing about a cease-fire through negotiations. The United States and the Syrian Arab Republic have played a very sensitive role in this peace process, notwithstanding that it may be a tenuous peace, just another of the many cease-fires negotiated in Lebanon.
138.	Can we not dare to hope that this time, with many elements favourably in place, the cease-fire will hold and that dialogue will now replace the gun in an effort to resolve outstanding differences, that a Government may emerge bearing the stamp of approval of the Lebanese people and the Lebanese people alone, a Government which will direct the future of the country in a climate of peace and stability?
139.	Last year the signs were such that an imminent resolution of the Palestinian question seemed within the realm of possibility. It was not to be. Now, a year later, the future of the Palestinians' homeland seems as uncertain as ever. There is more internal division than unity. Notwithstanding this, real peace will come to the Middle East only when the Palestinian Diaspora ends, and that will be only when the people of Palestine have a land to be their home.
140.	We cannot be unmindful of the increasing level of violence in Central America. In yet another area of the globe, men have decided not to resolve national problems through discussion and with reasonable good judgment to settle differences without recourse to arms, with the resulting death and destruction involving innocent women and children, most of whom generally desire to lead a peaceful life, that life denied them by the apparently senseless and tragic brutality of their fellow men. Will there be no end to the growing number of homeless and helpless refugees? The refugee problem is ultimately our problem, because we must reflect the conscience and compassion of mankind. Having this responsibility puts on each of us a heavy burden since the existence of refugees from war-tom areas is in itself pros , that we have failed to maintain the momentum for world peace and to strive to achieve the lofty objectives enshrined in the Charter of this inspiring but awesome world body.
141.	We are not here because we are dreamers. We are here, I believe, because we are crusaders in the quest for peace, social justice and a balanced international order. Our search for these noble ends must be total and relentless. It is therefore a source of encouragement for my country when we see nations working together to end human suffering, to subdue that inner rage in human nature which sets brothers and sisters at war against each other for causes in which each may believe passionately.
142.	Saint Vincent and the Grenadines wishes to applaud the initiative of Mexico, Colombia, Venezuela and Panama—the Contadora Group—in their attempt to find common ground between the warring factions in Central America which will form the basis for discussion to end the strife. There is no easy solution, but talking is the right course since it will help to identify the 
problems and, by focusing attention on them, may make it possible for solutions to be found. Those that provide the means of destruction are not thereby serving the cause of peace. That cause is better served by a reduction in the flow of arms and by allowing a free expression of the will of the people, without any form of intimidation. Man is by nature a free spirit and nothing should be done to deny or inhibit that freedom. His right to choose and his right to decide are fundamental to the maintenance of that free spirit.
143.	On 1 September last a major commercial aviation tragedy befell the world. An aircraft on Korean Air Lines flight 007 was blasted out of the sky by missiles. Saint Vincent and the Grenadines views that incident with shock and horror. We have been compelled to this very critical view by the enormity of the consequences, realizing that 269 innocent persons met their death and how they met it. The position of Saint Vincent and the Grenadines is not merely that of joining in a chorus of condemnation, but rather one based on a determination to ensure that such a tragedy never occurs again. There can be no serious consolation with regard to that act for the bereaved families. Despite the right of the Soviet Union to safeguard its territorial integrity, it must be held responsible for the tragedy.
144.	It would be a horrible situation if any time a commercial civil aircraft intruded into the national air space of a country, for whatever reason, that country's national security were safeguarded by blasting the offending aircraft out of the sky. It is evident that in this day and age of commercial aviation virtually crowding the sky, due regard should be paid to the type of aircraft being fired at since it may endanger passengers who may in snug satisfaction be unaware that they are doomed. It would be a shocking disregard of the value of human life to act otherwise. Yet such an inexcusable act occurred—an act that is inexcusable whether or not committed in error. The international community must now respond by taking collective action to ensure that this does not happen again. There must be an international convention that establishes a code of procedural conduct to be followed when national air space has been violated. It must be determined immediately, before shots or missiles are fired, what aircraft has violated the national airspace. The convention must establish how the pilot of the offending commercial aircraft must respond to directives and how the pilot of a military aircraft in pursuit must act.
145.	There is need for a positive response by all nations in this direction. Whatever may be the reaction to the demand for compensation, international travellers should not be subjected to paying so high a price. Saint Vincent and the Grenadines urges restraint of action where a country's territorial air space has been violated. It is far wiser and more appropriate to retain international respect and goodwill by following safer procedures to compel an offending commercial aircraft to land, thereby gaining an opportunity, through positive proof of spying, not speculation, to expose the wrongful act and as a consequence to elicit greater sympathy and understanding on the part of the international community. Saint Vincent and the Grenadines is very concerned since, but for the grace of God, any of us here could have been passengers on that last tragic flight of Korean Air Lines 007. May such a tragedy never, ever occur again.
146.	Speaking of tragedy, I wish to put on record publicly here my own dismay and the dismay and horror of my Government at the very tragic incident that occurred just yesterday, Sunday, in Burma, when 15 members of the South Korean Government, including five ministers and one ambassador, were killed while attending a ceremony at the Martyrs' Mausoleum. Part of the troubles afflicting the world community is our insensitivity, our lack of understanding and appreciation of the serious value of human life and a willingness on our part, from time to time and in moments of aberration, to show a wanton disregard of human life. I wish to record my profound sympathy and the sympathy of the Government and people of Saint Vincent and the Grenadines.
147.	The problems of southern Africa have continued to occupy the attention of this Assembly for more than 20 years. As those problems cause actions to intensify and positions to harden, we all yearn for a just solution. Hopes have been raised by each initiative towards finding a solution, only to be dashed and destroyed on the South African rock of intransigence and fear. But the solution of these problems, as South Africa should be advised by its friends, depends on justice being done to all Africans —black and white alike, not just the whites. Namibia must be freed from minority rule and control, thereby putting an end to the repressive measures that seek to deny the legitimacy of the majority will.
148.	South Africa, within its own borders, must begin to acknowledge the legitimate rights of blacks and accept the principle that in any system all men are entitled to an equal status in society, be it political, legal, administrative or economic, and that the whites must share power with the blacks on a basis of equality, with the entitlement of all to full rights and privileges. I appreciate that there are matters of serious concern to the South African Government when it comes to the question of the role to be played by whites in a South Africa of equal rights. But any action without acceptance of the fact that justice must be for all will only intensify conflict, not diminish it, in a South Africa of bigotry and hatred that postulates racist supremacy.
149.	I am therefore encouraged by the limited movement achieved by the Secretary-General in his recent discussions with the South African Government with regard to Namibia. Saint Vincent and the Grenadines is aware that the path forward is difficult and strewn with pitfalls, but we believe that the patience and diligence of the Secretary-General may lead the way to a successful conclusion.
150.	The root cause of most of the world's problems is centered either on racial or on religious bigotry, on national expansionist ambitions or on the undue weakness of a country proximate to another if it is perceived that the one could pose a security danger to the other.
151.	Racial and religious intolerance within the borders of a country is self-defeating when it comes to the national purpose of unity, and strength through unity. It is inappropriate for nationals of a country to be divided on grounds of race, but it is incomprehensible for people of an ethnic group or any other group to be divided and persecuted on the grounds of their religious beliefs. To impose restraints on people because of their belief is an attempt to muzzle thought. Persecution has never in the history of mankind been able to eliminate religious belief. It not only generates, not unnaturally, tear and caution, but also strengthens faith and attracts adherents. The Christian religion is a case in point. The Charter of the United Nations supports freedom of worship and religion as a fundamental human right. It is therefore not interference in the domestic affairs of another country, where there are violations of the Charter on this ground, to urge an end to the persecution of people because of their religious or political belief. Humanity and compassion demand that as a country we do so. We seek respect for our institutions and will require that those who act in conflict with provisions of the Charter desist from so doing. 

152.	It is being contended that the world economy is coming out of its long recession—that is, of course, if viewed from the vantage point of the indexed growth of the different sectors of the world's highly industrialized economies. Seen from the small and developing economies, the scenario is different.
153.	Further, it is being suggested that the developing and underdeveloped countries will benefit from the end of the recession and the expansion of the economy of the industrialized countries. The only question is how and when. We will, it is said, benefit from the much talked about trickle-down effect. But this supposes that, as the industrialized economies expand through greater consumer demand for basic products, the poor countries will benefit from increased purchases of their primary products and, through this increased demand, obtain higher prices. In this way some of the accumulated wealth of the industrialized countries through purchases will trickle down to poorer countries and throughout different sectors of the economy.
154.	We do not doubt that the trickle-down effect will occur. The problem is within what time frame and the rate of that trickle. In the underdeveloped and developing countries, we need—and this is in an analogous manner—much water to survive, not a trickle. The pool must be filled quickly if millions are to survive and if death and suffering are to be averted. Where the land is dry and thirsty, the trickle will disappear and the land will still be thirsty. The trickle creates a mirage, wets the thirst, heightens expectation and makes the thirst all the more unbearable. We need more than the trickle. We need an increased flow to fill the pond quickly, so that the thirst might be assuaged.
155.	If this nascent recovery is to grow, underdeveloped and developing countries must have, not a trickle, but an increased flow of aid to stimulate further world trade and promote meaningful development in the world that now lives in hope and expectation. Notwithstanding existing national programmes of bilateral assistance, there is need for increased flows of funding to regional and international institutions for loans to poorer countries to enhance governmental efforts and to ensure the dynamism of growth in the expectant world—a world characterized by high birth and mortality rates, unemployment, disease and chronic poverty, persistent balance-of-payments problems or budgetary deficits.
156.	The developing and underdeveloped parts of the world represent a very significant portion of the world's population. Our economy represents the greatest potential for expansion because of our low economic base. All funding therefore for expanding growth in these areas will be for the mutual benefit of the industrialized countries as well as the developing and underdeveloped. The interdependence of the world economy is not a cliché; it is a fact of life. To forget this is to have a distorted vision of the real world. We cannot stand alone or aloof. We must either stand together to succeed, or stand alone or in small groups and fail.
157.	We of Saint Vincent and the Grenadines urge the 24 rich countries of the Organization for Economic Cooperation and Development and others, such as those of the Development Assistance Committee, to contribute in a more generous manner to the resources of the International Development Association and to the International Finance Corporation. If the present recovery is to be strengthened further there is need for a strong injection of concessionary capital. A strong level of support must be directed to IMF to assist debtor countries in tiding over their balance-of-payments problems. It is, I believe, the only way to improve liquidity and advance world-wide trade, coupled with measures taken to reduce interest rates. World prosperity, as I have said, is an indispensable and interdependent effort; let us not believe that size, industrial strength or wealth can change that. We may all sink together with adverse consequences for all, though it may be more severe for some than others; or we can all rise together in common prosperity for the present and in the future. Saint Vincent and the Grenadines hopes that the world community will rise together.
158.	Present problems have compelled others to ask: is there not the need for a new economic order? Whether or not that question is valid we must accept that the 1944 world of Bretton Woods, the world of Harry Dexter White and John Maynard Keynes, has changed drastically —and that is, I may say, decidedly for the better today, even though problems exist. A world now in which more national pride and consciousness exist, a world in which stultified human resources no longer exist or are not as pervasive and are now liberated for the forward motion of nation-building, the development of society and of the total individual, was then a world where less than 50 countries—most of them rulers— ruled the rest. Today 158 Member States are represented in the Assembly, more than three times the number in 1944, including many of the ruled. It is clear, then, that the reality of 1944 must be different from that of today. Whether the institutions of Bretton Woods are changed is not the only question, but rather the acceptance that there is need for serious examination of the institutions and their effectiveness in meeting the needs of the newer Members and how best they can respond to those needs.
159.	There is a Commonwealth initiative in this area. It needs the support of the Assembly. We are to ensure that the international machinery functions fairly, that GATT works fairly, that UNCTAD functions in the best interest of all, and that the World Bank and IMF do not become an exclusive club of rich countries and thereby not respond effectively to the needs of the poor.
160.	We still live in a world with divided countries and where effort is being made either by both parts of the divided country or by one to have a unified country and end the separation of family and friends to create greater strength out of unity. Some of these divided countries possess large populations the continued division of which will create strains and tensions in the international community. To achieve reunification will never be easy, but the path of dialogue must be pursued to find the ground for common understanding and thereby dissolve the fears and mistrust that exist among the peoples of divided countries. We—all of us—should consequently endeavour to promote this process. Once again I urge that, where admission to the world Organization is required and possible, no part of a divided country which wishes to participate in the councils of the Assembly should be denied that right through the exercise of a veto. I believe that course of action to be right, if our search here is for the reduction of tension.
161.	For yet another year we seem incapable of bringing peace by our collective efforts to troubled Afghanistan, Kampuchea, Western Sahara and Central America. The partition of Lebanon is beginning to take place before our very eyes. Spheres of influence are being established. After three years the war between Iran and Iraq still continues, with periodic intensity and the potential for escalation. All those events seek to make a mockery of the Charter of the United Nations. The Charter is our servant, if we would let it serve us. Our predecessors, the framers, were determined then to save succeeding generations from the scourge of war and thereby end untold sorrow for mankind. They reaffirmed their faith 
in fundamental human rights and in the dignity and worth of the individual, with equal rights for all and for nations large and small.
162.	They were determined to establish conditions to promote social progress, a better life in greater freedom with justice and with respect for international obligations. They accepted that there was need for tolerance and to live as nations together in peace.
163.	It would be well for all of us here, the heirs and inheritors, who today bear the torch, lit on 26 June 1945 at San Francisco, to recommit ourselves to the principles enshrined in Article 1, Article 2, paragraphs 3 and 4, and Article 33 of the Charter.
164.	Why must the peace process be so difficult and the conditions for maintaining the means for waging war so relatively easy? Is it the fear to offend which makes us so tolerant of injustice or are we so frustrated by the hopelessness of finding solutions that we have begun to become uncaring spectators? If we accept that we are powerless to act, when will sanity be restored and who will restore that sanity? When will the voices of countless thousands of innocent old men, women and children rise up world-wide to plead with us to end their suffering and possible death? When will the young, who are combatants and who no longer control their destiny, be spared the certain future of death or dismemberment? When will they own their lives to build a future in keeping with their vision of that future?
165.	It may be that peace may always and forever be an illusion, or perhaps, on a world basis, never attainable. But can we accept that this is to be the bleak future for mankind? It must not be. To enjoy the fullest experience in life we must all have hope—that hope brings reassurance that we can work for a peaceful world order. This must be our hope if we are to banish the spectre of unemployment, poverty and hunger.
166.	There must therefore be peace and justice for all in Kampuchea. There must, therefore, be peace and justice for all in Afghanistan. There must be peace and justice for all in Central America. There can be no other way forward. There must be an end to violence. Let us commit ourselves to this purpose. Let us dare to hope that it can be attained.
167.	In concluding, it is with great pleasure I welcome the admission of Saint Christopher and Nevis to the United Nations. Saint Vincent and the Grenadines is of the same region and we are members of many of the same regional organizations. Because of this special knowledge I am convinced that Saint Christopher and Nevis, though small, will be a responsible and responsive Member of the world community, and that wise counsel will prevail in her future.
168.	I end, as I began, with you, Mr. President, and now wish you a fruitful and tension-reducing term of office. May history record this as a watershed of change. May the economic climate of change expand into a political climate for change. With our right to hope and dream, we should work in our quest for peace and social justice, relentlessly, so that those whose future depends on us may be reassured.















